Notice of Pre-AIA  or AIA  Status
 	The present application 16/371,951, filed on 4/1/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1,3-11,13-20, are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 10/1/2021
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
10/1/2021 has been entered
Drawings
The Drawings filed on 4/1/2019 are acceptable for examination purpose



Interview:
 	On 10/13/2021, a telephone call was made to applicant's Attorney Thierry Lo Reg. No. 49,097 discussed examiner’s amendment to claims 1,11,20 cancel claims 2,12.  The attorney agreed with the Examiner's proposal, and authorization has given for an Examiner's Amendment. 
 	Total allowed claims: 1,3-11,13-20

EXAMINER’S AMENDMENT
 	           An Examiner’s amendment to the record appears below:  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Authorization for this examiner’s amendment was given in a telephone interview with Attorney Thierry Lo Reg. No. 49,097 on 10/13/2021.

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application:






1.	(Currently Amended) A computer-implemented method comprising:
identifying a first plurality of application actions performed by a first set of peer users of a user of an enterprise application with respect to a first plurality of items accessible by the first set of peer users and the user
identifying the first set of peer users relative to the user of a communication application, the first set of peer users having communicated with the user of the enterprise application using the communication application;
	identifying a second set of peer users based on the communication frequency between the first set of peer users and the user, the second set of peers including peer users having a corresponding communication frequency with the user exceeding a threshold frequency;
	identifying a second plurality of items accessible by the second set of peer users and the user;
	identifying a second plurality of application actions performed by the second set of peer users with respect to the second plurality of items;	computing a rank score for each item of the second plurality of items based on the second plurality of application actions;	identifying a set of relevant items from the second plurality of items based on the rank score for each item of the second plurality of items; and	surfacing the set of relevant items within a context of a graphical user interface of [[a]] the communication application of the user 

2.	(Canceled) 

3.	(Currently Amended) The computer-implemented method of claim [[2]] 1, wherein one of the second plurality of application actions includes a read or write action performed on an item from the second plurality of items using the enterprise application.

4.	(Currently Amended) The computer-implemented method of claim [[2]] 1, further comprising:	determining a user preference of the user based on user interactions on the enterprise application, the user preference indicating a preference for documents with common features between the user and the second set of peer users; and	recomputing the rank score based on the user preference.

5.	(Original) The computer-implemented method of claim 1, further comprising:	receiving a selection of a peer user in a graphical user interface of the communication application at a client device of the user;	identifying a subset of items from the set of relevant items based on the selected peer user, the subset of items being relevant to the peer user based on the corresponding rank score of each item in the subset of items; and	causing a display of an identification of the subset of items within the graphical user interface of the communication application.

6.	(Original) The computer-implemented method of claim 1, further comprising:	receiving a selection of an email in a graphical user interface of the communication application at a client device of the user;	identifying a subset of items from the set of relevant items based on the selected email, the subset of items being relevant to the peer user based on the corresponding rank score of each item in the subset of items; and	causing a display of an identification of the subset of items within the graphical user interface of the communication application.

7.	(Original) The computer-implemented method of claim 1, further comprising:	receiving a selection of an email thread in a graphical user interface of the communication application at a client device of the user;	identifying a subset of items from the set of relevant items based on the selected email thread, the subset of items being relevant to the peer user based on the corresponding rank score of each item in the subset of items; and	causing a display of an identification of the subset of items within the graphical user interface of the communication application.

8.	(Original) The computer-implemented method of claim 1, wherein each item includes at least one of a file, a document, a news article, and a hyperlink, wherein each item is shared with the user.

9.	(Original) The computer-implemented method of claim 1, wherein the communication application includes an email application, wherein the enterprise application includes a collaborative application.

10.	(Previously Presented) The computer-implemented method of claim 1, further comprising:	receiving, from a client device of the user, a user feedback indicating a measure of relevance of an item from the set of relevant items; and	adjusting the rank score for the item based on the user feedback.

11.	(Currently Amended) A computing apparatus, the computing apparatus comprising:	a processor; and	a memory storing instructions that, when executed by the processor, configure the apparatus to:
identify a first plurality of application actions performed by a first set of peer users of a user of an enterprise application with respect to a first plurality of items accessible by the first set of peer users and the user
identify the first set of peer users relative to the user of the communication application, the first set of peer users having communicated with the user of the enterprise application using the communication application;
	identify a second set of peer users based on the communication frequency between the first set of peer users and the user, the second set of peers including peer users having a corresponding communication frequency with the user exceeding a threshold frequency;
	identify a second plurality of items accessible by the second set of peer users and the user;
	identify a second plurality of enterprise application actions performed by the second set of peer users with respect to the second plurality of items; and
compute a rank score for each item of the second plurality of items based on the second plurality of application actions;	identify a set of relevant items from the second plurality of items based on the rank score for each item of the second plurality of items; and	surface the set of relevant items within a context of a graphical user interface of [[a]] the communication application of the user 

12.	(Cancelled) 

13.	(Currently Amended) The computing apparatus of claim 11, wherein one of the second plurality of application actions includes a read or write action performed on an item from the second plurality of items using the enterprise application.

14.	(Currently Amended) The computing apparatus of claim 11, wherein the instructions further configure the apparatus to:	determine a user preference of the user based on user interactions on the enterprise application, the user preference indicating a preference for documents with common features between the user and the second set of peer users; and	recompute the rank score based on the user preference.

15.	(Original) The computing apparatus of claim 11, wherein the instructions further configure the apparatus to:	receive a selection of a peer user in a graphical user interface of the communication application at a client device of the user;	identify a subset of items from the set of relevant items based on the selected peer user, the subset of items being relevant to the peer user based on the corresponding rank score of each item in the subset of items; and	cause a display of an identification of the subset of items within the graphical user interface of the communication application.

16.	(Original) The computing apparatus of claim 11, wherein the instructions further configure the apparatus to:	receive a selection of an email in a graphical user interface of the communication application at a client device of the user;	identify a subset of items from the set of relevant items based on the selected email, the subset of items being relevant to the peer user based on the corresponding rank score of each item in the subset of items; and	cause a display of an identification of the subset of items within the graphical user interface of the communication application.

17.	(Original) The computing apparatus of claim 11, wherein the instructions further configure the apparatus to:	receive a selection of an email thread in a graphical user interface of the communication application at a client device of the user;	identify a subset of items from the set of relevant items based on the selected email thread, the subset of items being relevant to the peer user based on the corresponding rank score of each item in the subset of items; and	cause a display of an identification of the subset of items within the graphical user interface of the communication application.

18.	(Original) The computing apparatus of claim 11, wherein each item includes at least one of a file, a document, a news article, and a hyperlink, wherein each item is shared with the user, wherein the communication application includes an email application, wherein the enterprise application includes a collaborative application.

19.	(Previously Presented) The computing apparatus of claim 11, wherein the instructions further configure the apparatus to:	receiving, from a client device of the user, a user feedback indicating a measure of relevance of an item from the set of relevant items; and	adjusting the rank score for the item based on the user feedback.

20.	(Currently Amended) A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to:
identify a first plurality of application actions performed by a first set of peer users of a user of an enterprise application with respect to a first plurality of items accessible by the first set of peer users and the user
identify the first set of peer users relative to the user of the communication application, the first set of peer users having communicated with the user of the enterprise application using the communication application;
	identify a second set of peer users based on the communication frequency between the first set of peer users and the user, the second set of peers including peer users having a corresponding communication frequency with the user exceeding a threshold frequency;
	identify a second plurality of items accessible by the second set of peer users and the user;
	identify a second plurality of enterprise application actions performed by the second set of peer users with respect to the second plurality of items; and
compute a rank score for each item of the second plurality of items based on the second plurality of application actions;	identify a set of relevant items from the second plurality of items based on the rank score for each item of the second plurality of items; and	surface the set of relevant items within a context of a graphical user interface of [[a]] the communication application of the user .













Reasons for Allowance

 	Claims 1,3-11,13-20 are allowed.
	The following is an examiner’s statement of reasons:

 	The prior art of Xu et al., US Pub.No. 20070174247 is directed to collaborative tag suggestions, more specifically selecting and navigating tags associated with documents or other contents and suggesting one or more tags for a given document or object.  Xu teaches utilize collaborative filtering to suggest tags to users, leveraging the collective wisdom of groups of users. System and method of the present invention provide one or more suggested tags having properties that include, but are not limited to, high coverage of multiple facets, high popularity, and least effort. Faceted and generic tags can facilitate the aggregation of contents entered by different users. If the tags are used by a large number of people for a particular object, these tags are likely to be used by a new user for the given object. Least-effort has two meanings. First, the number of objects identified by the suggested tag combination should be small, and second the number of tags for identifying an object should be minimized as well. This enables efficient recovery of the tagged objects (Abstract, 0014).  A user may query, view search results and may annotate the search results.  When user searches a document(s) or pages user may annotate or highlight including data such as numerical rating and these rating may also be used for ranking search results in response to the users’ query (0027)


 	The prior art of Hebbar et al., US Pub.No. 2014/0032489 is directed to collaborative documents, more specifically collaborative document is hosted on a server and accessible through a network. The device hosts a corresponding portable document. The document processing application allows viewing of the portable document and the collaborative document on the device, wherein the user may select the desired view (Abstract).  Hebbar teaches collaborative document processing application is resident on a server or a peered computer system in peer-to-peer or P2P network.  Each user may open a new document, which may be accessed by others. This networked collaborative environment allows real-time collaboration. Multiple users may edit the same text document concurrently, with the ability to view edits and comments as they occur. Multiple versions of the collaborative document, including edits, comments, amendments, and other changes made by the multiple user, are stored on the server. This ensures access to all materials by each user. In one example, the server only stores the current version to avoid any confusion. In another example, the system stores multiple versions of the document to track the changes and edits made. In still another example, the server stores a current version, as well as an amendment file which identifies all changes made to the document. The amendment file may also include a timestamp indicating the time and date of each change, and also identify the user making the change.(0020) 

 	The prior art of Peng et al., US Pub.No. 2011/0131536 is directed to generating and ranking documents, more specifically, digital documents identified in the collaborative navigation including ranking of the documents.  Pengs’ method includes identifying digital documents associated with collaborative navigation behavior information for a group of users and generating an information unit using transition probabilities calculated from collaborative navigation information. The information unit includes at least a subset of the digital documents identified in the collaborative navigation behavior information. The method further includes calculating a rank of information units based on the collaborative navigation behavior information of a group of users.(Abstract, 0006-0007, fig 7)
 	Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant’s specification. In view of applicant’s amendment to the claims 1-4, 10-14, 19-20, remarks filed on 10/1/2021, further examiner’s amendment to claims 1,11,20 cancel claims 2,12,  the prior art of Xu et al., US Pub.No. 20070174247, Hebbar et al., US Pub.No. 2014/0032489, Peng et al., US Pub.No. 2011/0131536 
do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“identifying a second set of peer users based on the communication frequency between the first set of peer users and the user, the second set of peers including peer users having a corresponding communication frequency with the user exceeding a threshold frequency;
	identifying a second plurality of items accessible by the second set of peer users and the user;
	identifying a second plurality of application actions performed by the second set of peer users with respect to the second plurality of items”, in claim 1,11,20

	

 	These features, together with the other limitations of the independent           claims     are novel and non-obvious over the prior art of record. The dependent     claims 3-10,13-19 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.




















 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154